ORDER

PER CURIAM.
Leonard R. Kahn moves for reconsideration and three-judge review of the court’s order granting Kahn’s motion to voluntarily dismiss his appeal to the extent that the order concluded that his request to place previously filed materials under seal was moot. If the court declines to order the “immediate sealing” of previously filed materials, Kahn asks that the mandate be recalled so that his appeal may proceed. The Director of the United States Patent and Trademark Office opposes. Kahn replies.
In his motion to voluntarily dismiss, Kahn requested “that all documents that have not previously been made public ... be placed under seal.” We explained in the order granting his motion to dismiss that all of the filed documents had already been made part of the public record and, thus, his request was moot. That holding was correct and, thus, reconsideration of the court’s order granting Kahn’s motion *188for voluntary dismissal is not warranted on that ground. The public records will not be sealed. However, as this was a voluntary dismissal, the court will reinstate Kahn’s appeal as he requests in the alter- . native.
Accordingly,
IT IS ORDERED THAT:
(1) The motion for three-judge review is granted.
(2) The motion for reconsideration is granted to the extent that the dismissal order is vacated and the mandate is recalled.
(3) The Director’s brief is due within 30 days of the date of filing of this order.